RESOLUCIÓN
El 28 de octubre de 1996, aproximadamente tres años después de haber sido organizada la Fundación Facultad de Derecho Eugenio María De Hostos (en adelante la F.F.D.E.M.H.) solicitó a este Tribunal que le extendiese la aprobación o acreditación requerida por el Art. 2(a)(2) del Reglamento de la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía, 4 L.P.R.A. Ap. VII-B.
El 20 de diciembre de 1996, a los fines de atender debi-damente la solicitud referida, nombramos un Comité de *316Acreditación que comenzó de inmediato a realizar la tarea de evaluación que se le encomendó.
El 11 de julio de 1997, el Comité referido rindió su in-forme final ante nos. Dicho Comité NO recomendó la acre-ditación de la F.F.D.E.M.H. por este Tribunal. Señaló las fortalezas y las deficiencias que tenía esa institución y nos propuso varios cursos de acción. Entre las deficiencias se-rias señaladas por el Comité estaba la falta de recursos financieros suficientes para atender sus gastos operaciona-les y de desarrollo. Otra deficiencia importante era que el perfil académico del estudiantado de la F.F.D.E.M.H. era inferior al del estudiantado de las escuelas de derecho acreditadas de Puerto Rico.
El 15 de julio de 1997, la American Bar Association (en adelante la ABA) completó su propia evaluación de la F.F.D.E.M.H. y denegó la aprobación provisional que ésta le había solicitado. La F.F.D.E.M.H. necesitaba la aproba-ción de la ABA para cumplir con lo dispuesto en la ley que regula la admisión al ejercicio de la abogacía en Puerto Rico, que requiere que, para que una persona sea admitida a dicho ejercicio, ésta debe “haberse recibido de una uni-versidad aprobada por la [ABA]”. 4 L.P.R.A. see. 721(3).
El 13 de agosto de 1997 emitimos una resolución rela-tiva a la solicitud de acreditación que la F.F.D.E.M.H. nos había presentado el 28 de octubre de 1996. In re Fund. Fac. Der. E. Ma. De Hostos I, 143 D.P.R. 818 (1997). Reconoci-mos en esa resolución que los primeros egresados de la F.F.D.E.M.H., que recién habían solicitado ser admitidos al examen de reválida de septiembre de 1997, no cumplían con los requisitos legislativos ni reglamentarios para poder tomar dicho examen. Ello en vista de que la F.F.D.E.M.H. no contaba en ese momento con las acreditaciones necesa-rias tanto de la ABA como de este Tribunal.
Lo anterior, no obstante, dispusimos en la resolución re-ferida permitir provisionalmente que los primeros egresa-dos de la F.F.D.E.M.H. tomasen el examen de reválida de *317septiembre de 1997 “como parte del proceso que estamos llevando a cabo para determinar si la FFDEMH debe ser acreditada”. (Énfasis suplido.) In re Fund. Fac. Der. E. Ma. De Hostos I, supra, pág. 822. Señalamos expresamente en esa resolución que tomábamos este paso movidos por el siguiente señalamiento de la propia ABA:
The School of Law has not yet had a graduating class; accordingly, there are no bar examination statistics ... for determining outcome measures of success or comparisons with other comparable schools of law. In re Fund. Fac. Der. E. Ma. De Hostos I, supra, págs. 821-822.
Hicimos claro, sin embargo, que la decisión de admitir al examen de reválida a los primeros egresados de la F.F.D.E.M.H. a pesar de que éstos no cumplían con los re-quisitos legislativos y reglamentarios para ello, era “de na-turaleza excepcional”, y se tomaba sólo para obtener una información adicional que arrojase luz al proceso de eva-luación de la F.F.D.E.M.H.
Los resultados de la reválida(1) de septiembre de 1997 confirmaron lo que tanto nuestro Comité de Acreditación como el de ABA habían señalado antes sobre el débil perfil académico de los estudiantes de la F.F.D.E.M.H. Solo el 36% aprobó dicho examen, lo que fue sustancialmente inferior al porcentaje de aprobación de los egresados de las tres escuelas de derecho acreditadas de Puerto Rico, a saber: Universidad de Puerto Rico (UPR), 79%; Universidad Inte-ramericana (UI), 63%, y Pontificia Universidad Católica (PUC), 61%.
Así las cosas, el 1ro de abril de 1998 emitimos una se-gunda resolución mediante la cual expresamos nuestro cri-terio de que la F.F.D.E.M.H. (1) no contaba con la solidez presupuestaria necesaria para atender debidamente sus gastos operacionales, de desarrollo y de financiamiento, y *318(2) tenía serias dificultades en reclutar estudiantes que luego de egresar de esa institución pudiesen desempeñarse exitosamente en el examen de reválida. In re Fund. Fac. Der. E. Ma. De Hostos, 145 D.P.R. 217 (1998). También rei-teramos en esa resolución nuestra preocupación con el he-cho de que la F.F.D.E.M.H. no había logrado aun siquiera la acreditación provisional de la ABA.
A pesar de las graves reservas referidas, en dicha se-gunda resolución, mediante voto de 4-2, decidimos darle una oportunidad advertidamente final a la F.F.D.E.M.H. para corregir las serias limitaciones que a nuestro juicio aún adolecía dicha institución. Decidimos así movidos por los enfáticos planteamientos que nos había hecho la F.F.D.E.M.H. de que estaba tomando las medidas necesa-rias para atender las limitaciones referidas. En particular nos persuadió la resuelta afirmación de la F.F.D.E.M.H. de que sus egresados habrían de mejorar significativamente en su desempeño en las reválidas de 1998 y 1999, si les dába-mos a dichos egresados la oportunidad de tomar el examen de reválida.
En vista de las afirmaciones de la F.F.D.E.M.H., resolvi-mos en la resolución referida lo siguiente:
(1) Admitir los egresados de la F.F.D.E.M.H. a los exámenes de reválida que habrán de ofrecerse durante 1998 y 1999.
(2) Al cabo de estos dos años se le concederá la acreditación solicitada por la F.F.D.E.M.H. si ésta ha cumplido entonces con las dos condiciones siguientes:
(a) Haber satisfecho cabalmente todas las expectativas for-muladas en sus escritos de 31 de diciembre de 1997 y 3 de marzo de 1998 con respecto al presupuesto y las finanzas, la planta física y las mejoras permanentes, los índices de admi-sión de nuevos estudiantes y los resultados de sus egresados en los exámenes de reválida. En particular, los egresados de la F.F.D.E.M.H. al cabo del segundo año, deberán desempeñarse en el examen de reválida de septiembre de 1999 de modo similar a los egresados de aquella Escuela de Derecho —de las acre-ditadas de Puerto Rico— que haya tenido ese año el menor porcentaje de aprobación.
*319(b) Haber obtenido al menos acreditación provisional de la ABA. In re Fund. Fac. Der. E. Ma. De Hostos, supra, pág. 220.
Además, de manera clara y enfática también resolvimos en aquella ocasión que:
(3) De no haberse logrado estos objetivos, se denegará la acre-ditación de la peticionaria y no se aceptará a exámenes de revá-lida para el 2000 y los años subsiguientes a ningún egresado de la F.F.D.E.M.H. (Enfasis en el original.) In re Fund. Fac. Der. E. Ma. De Hostos, supra, pág. 220.
En la resolución referida ordenamos a la F.F.D.E.M.H. que la notificara individualmente a todos los estudiantes que cursaban estudios allí, y a todos los nuevos estudian-tes que fuesen admitidos a estudios por la F.F.D.E.M.H. en 1998 y 1999. Esto se hizo para asegurar que cualquier persona que continuase estudiando en dicha institución o in-gresara a ella a partir del 1ro de abril de 1998, quedase debidamente notificada de las condiciones referidas. Los estudiantes referidos quedarían así plenamente advertidos de que su admisión al examen de reválida una vez se hu-biesen graduado de la F.F.D.E.M.H. dependería de que dicha institución cumpliese con las condiciones referidas.
Transcurridos los dos años en cuestión, la F.F.D.E.M.H. no ha cumplido con las dos condiciones que fijaba nuestra resolución de 1ro de abril de 1998. No se han materializado los logros que dicha institución afirmó que habría de alcanzar. Por un lado, el 24 de noviembre de 1999, la ABA volvió a denegar la solicitud de acreditación provisional presentada por la F.F.D.E.M.H.
Por otro lado, los resultados de los egresados de la F.F.D.E.M.H. en los exámenes de reválida de 1998 y 1999 fueron otra vez notablemente inferiores a los de los egre-sados de las tres escuelas de derecho acreditadas de Puerto Rico, según surge de los siguientes datos sobre el porcen-taje (%) de aprobación de los exámenes en cuestión.

*320
Marzo 1999 Septiembre 1998

UPR. UPR. GO oo t>
UI. UI. LO co -st<
PUC. PUC. H LO h oo
FFDEMH.. FFDEMH. O tH o

Septiembre 1999

UPR. 00 CO
UI. <y¡ OX
PUC. ^ 00
FFDEMH. to to
En vista de lo anterior, adviene vigente nuestro dicta-men de 1ro de abril de 1998. Se deniega la acreditación de la F.F.D.E.M.H. No se admitirán a los exámenes de revá-lida que habrán de celebrarse durante el 2000 y años sub-siguientes a aquellas personas que hayan egresado de la F.F.D.E.M.H. hasta que esa institución no reciba por lo me-nos la acreditación provisional de la ABA.(2) Al cabo de siete años de fundada la F.F.D.E.M.H., no está justificado que este Foro siga favoreciendo a sus egresados haciendo para ellos excepciones a las normas legislativas y regla-mentarias vigentes sobre admisión al ejercicio de la aboga-cía que se le exigen a cualquier otro aspirante.

Publíquese.

Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri emitió un voto particular. El Juez Asociado Se-ñor Negrón García se inhibió.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo
*321Voto particular emitido por el
Juez Asociado Señor Fuster Berlingeri.
Creo que es menester expresar brevemente las razones que me han llevado a suscribir la resolución emitida hoy por el Tribunal sobre la FFDEMH y sus egresados. Debo hacerlo porque durante los pasados cuatro años he sido uno de los miembros de este Foro que con gran vehemencia ha promovido y defendido nuestras dos decisiones anterio-res que permitieron a dichos egresados tomar los exáme-nes de reválida de 1997, 1998 y 1999, a pesar de que éstos no cumplían con los requisitos legislativos y reglamenta-rios pertinentes.
Como profesor de derecho que fui por muchos años en las tres escuelas acreditadas de Puerto Rico y en otras de Estados Unidos y el extranjero, me sentí muy esperanzado al establecerse la FFDEMH, en vista de las metas educa-tivas excepcionales que esa institución se propuso como ra-zón de ser. En particular, su radical compromiso filosófico con el propósito de formar abogados puertorriqueños ple-namente orientados hacia el servicio de los menos favore-cidos y hacia un inquebrantable desempeño profesional ético y justo, era para mí algo que debía apoyarse en todo lo posible.
Sin embargo, al cabo de siete años de establecida la FFDEMH es ahora patentemente claro para mí que esa institución encara un irremediable problema medular que le impide realizar sus elevados propósitos. Ese problema es que la FFDEMH no logra reclutar suficientes estudiantes que por su aprovechamiento y formación académica previa estén capacitados para culminar sus estudios con la apro-bación del examen de reválida. Ello fue intimado en su informe de 11 de julio de 1997 por el Comité de Acredita-ción nombrado por este Tribunal para evaluar la solicitud *322de aprobación presentada ante nos por la FFDEMH. Ha sido sugerido, además, por la ABA en las dos evaluaciones que ésta ha realizado de la FFDEMH. Surge también de modo palmario de las estadísticas que este Tribunal tiene sobre los revalidantes, según se refleja, por ejemplo, en la tabla siguiente, respecto al principal índice de admisión a escuelas de derecho de Puerto Rico, conocido como el PAEG.
Año Puntuación Promedio en el PAEG para todos los Aspi-rantes Revá-lida de PR Puntuación Promedio en el PAEG para todos los Aspi-rantes Revá-lida de FFDEMH Puntuación Promedio en el PAEG para todos los As-pirantes Re-válida
© to © © M © ©
t» © 01 W I — l © ©
ta © 05 Oí OI l-i © ©
La FFDEMH acepta esta realidad innegable, pero alega que no ha podido reclutar mejores estudiantes porque ca-rece de acreditación. Su insistencia en este argumento circular quizás le impide a sus directores percatarse de la probable raíz radical de su problema, que es que en la re-gión geográfica de Puerto Rico que la FFDEMH pretende servir no hay suficientes estudiantes idóneos como para sostener una cuarta facultad de derecho en el país.
Debido a razones económicas, académicas y de prestigio personal, muchos de los estudiantes de la región aludida que están bien capacitados para estudiar derecho optan por asistir a alguna de las tres escuelas de derecho acredi-tadas de Puerto Rico, que tienen todas una merecida repu-tación de ser instituciones fidedignas, y que tienen, algu-nas de ellas, costos de estudio más bajos que los de la FFDEMH. Esta institución entonces sólo tiene disponible para su reclutamiento a estudiantes que en su mayoría carecen del aprovechamiento y la formación académica *323previa que son necesarios para cursar estudios de derecho con pleno éxito.
Algunas estadísticas a nuestra disposición sugieren la apreciación expresada en los dos (2) párrafos anteriores. Por un lado, debe destacarse que de todos los revalidantes que aprobaron los exámenes de septiembre de 1997,1998 y 1999, sólo el 12% procede de los 16 municipios de la región oeste que constituye al área geográfica de reclutamiento de la FFDEMH. (De éstos, el 70% eran egresados de las tres escuelas de derecho acreditadas de Puerto Rico.) Lo anterior sugiere claramente que si la FFDEMH lograse reclu-tar a todos los estudiantes idóneos de su región —lo cual es muy cuestionable— aun así ellos constituirían un grupo muy reducido de estudiantes para sostener a dicha institución.
Por otro lado, aunque la FFDEMH justifica su existen-cia en gran medida como una institución que busca servir la región oeste de Puerto Rico, es claro que la mayor parte de sus egresados en realidad no procede de los 16 munici-pios de esa región. En efecto, el 54% de los egresados de la FFDEMH que han tomado la reválida en tres años no pro-ceden de esa región. La inmensa mayoría - — 85%— de estos egresados, que provienen incluso de lugares tan remotos como Humacao, Caguas, Bayamón, Las Piedras, Luquillo, Ponce y San Juan, no sólo no aprobaron el examen de re-válida, sino que además tenían como norma general índi-ces de PAEG muy por debajo de la puntuación promedio de todos los revalidantes. Lo anterior sugiere que la mayor parte de los egresados de la FFDEMH, ,que son personas que no proceden de la región del oeste de la isla, son aspi-rantes que no fueron aceptados a estudiar derecho por las tres escuelas acreditadas de Puerto Rico.
El hecho de que la FFDEMH admita en sus aulas a estudiantes de otras regiones de Puerto Rico, que tienen índices académicos tan limitados que evidentemente no se-rían admitidos a las otras tres escuelas de derecho de la *324isla, delata otro problema grave que encara esa institución: su precaria condición económica. Como la población estu-diantil de donde la FFDEMH hace su reclutamiento tiene las limitaciones aludidas, esta institución no puede soste-nerse sólo de lo que le cobra a sus estudiantes. Como no forma parte de una universidad, tiene que recurrir a otras fuentes externas para obtener donativos, que en Puerto Rico tradicionalmente siempre han sido escasas. De hecho, la información que tenemos relativa a este asunto tiende a demostrar que la FFDEMH se sostiene a duras penas gra-cias a subsidios cuantiosos del Municipio de Mayagüez y del Fondo de Fianza Notarial de Puerto Rico, entre otros. Se trata de subsidios de fuentes poco idóneas, con respecto a los cuales no puede haber certeza alguna de que seguirán dándose indefinidamente. Esta precaria condición econó-mica levanta graves dudas sobre si la FFDEMH podrá cumplir con sus objetivos académicos, sobre todo en vista de que por ser una institución joven, tiene una particular necesidad de hacer inversiones sustanciales para su desarrollo. Mi experiencia como Presidente de una univer-sidad privada, y como Decano de la Escuela de Derecho de la Universidad de Puerto Rico, me hace pensar que son válidas las graves reservas que tanto nuestro Comité de Acreditación como el ABA han expresado sobre la viabili-dad económica de la FFDEMH.
A la luz de todo lo anterior, si es correcta en particular mi apreciación de que la FFDEMH no tiene a su alcance una población estudiantil adecuada para realizar sus obje-tivos, entonces es ineludible encararse con el hecho de que esta institución inevitablemente ha de continuar depen-diendo para subsistir de aceptar en sus aulas a personas que en su inmensa mayoría no han de aprobar el examen de reválida. En vista de los altos costos que conlleva la educación en la FFDEMH, que en tres años de estudio su-man al menos $100,000 por estudiante, y en vista, además, de los enormes sacrificios personales de esos estudiantes *325—y sus familiares— por plasmar la ilusión de convertirse en abogados, es menester preguntarse entonces si este Foro debe continuar alentando los esfuerzos y gastos de esos estudiantes, a pesar de que estamos convencidos de que la inmensa mayoría de ellos no ha de aprobar los exá-menes de reválida.
En los círculos jurídicos del país es conocida la lamentable experiencia que tuvimos en el pasado cuando nume-rosos egresados de otras escuelas de derecho recién funda-das no lograban aprobar los exámenes de reválida. Se creó una numerosa población de aspirantes al ejercicio de la profesión, quienes fracasaban en el examen de reválida a pesar de haber invertido muchos años de estudios y recur-sos significativos en obtener un título jurídico y en prepa-rarse para dichos exámenes. Para atender esa grave situa-ción, este Foro, a través de la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía, coordinó esfuerzos con la ABA, y se logró que las escuelas de derecho referidas elevasen significativamente sus criterios de admisión y, de ese modo, que limitasen notablemente el número de estu-diantes que aceptaban a sus aulas.
Se trabajó conjuntamente, pues, para procurar que las instituciones referidas no admitiesen a estudios jurídicos candidatos poco idóneos para aprobar el examen de reválida. En vista de ello, es evidentemente incongruente que, al cabo de varios años de establecida, el grueso del estudiantado de la FFDEMH consista de tales estudiantes poco idóneos. Carece de equidad y de sentido educativo y profesional que dicha institución pueda continuar ha-ciendo lo que las escuelas de derecho bien establecidas en el país no pueden hacer ya, por su propio convencimiento y por las exigencias que le han hecho a dichas escuelas este Foro y la ABA.
Por las razones expuestas, y luego de haber llegado al juicio ponderado de que es altamente improbable que la FFDEMH pueda lograr sus objetivos por razones principal-*326mente demográficas y económicas, al cabo de varios años no encuentro ahora fundamentos suficientes para conti-nuar votando a favor de que para los egresados de la FFDEMH se hagan excepciones a las normas vigentes so-bre la admisión al ejercicio profesional, que obligan a todos los otros candidatos a reválida del país. Por ello, con gran pesar, me he visto compelido a suscribir la decisión del Tribunal.

 Todas las cifras informadas es esta resolución se refieren a los candidatos que toman el examen de reválida por primera vez.


 Aquellos egresados de la Fundación Facultad de Derecho Eugenio María de Hostos que fueron admitidos a los exámenes de reválida de 1997, 1998 y 1999, y no la aprobaron, pueden ser admitidos a nuevos exámenes, conforme a lo dispuesto por el Reglamento de la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía.